As filed with the Securities and Exchange Registration No. 333-100207 Commission on April 14, 2010 Registration No. 811-09002 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 19 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Separate Account N of ReliaStar Life Insurance Company (formerly Separate Account One of Northern Life Insurance Company) 20 Washington Avenue South, Minneapolis, Minnesota 55401 Depositors Telephone Number, including Area Code: (860) 580-2831 Michael A. Pignatella, Counsel ReliaStar Life Insurance Company One Orange Way, C1S, Windsor, CT 06095-4774 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective: immediately upon filing pursuant to paragraph (b) of Rule 485 X on April 30, 2010 pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Flexible Premium Individual Fixed and Variable Deferred Annuity Contracts PART A ReliaStar Life Insurance Company and its Separate Account N ING Advantage Century SM Supplement dated April 30, 2010 to the Contract Prospectus dated April 30, 2010 The following information updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. Effective after the close of business on August 20, 2010 , the following Disappearing Portfolio will reorganize into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING Opportunistic LargeCap Portfolio ING Growth and Income Portfolio Accordingly, effective after the close of business on August 20, 2010 investments in the Disappearing Portfolio will automatically become investments in the Surviving Portfolio as follows: All existing account balances invested in the ING Opportunistic LargeCap Portfolio (Class I) will automatically become investments in the ING Growth and Income Portfolio (Class I). As a result of the reorganization, effective after the close of business on August 20, 2010 all references to the Disappearing Portfolio in the Contract Prospectus is hereby deleted. Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolio after the date of the reorganization will be automatically allocated to the Surviving Portfolio. You may give us alternative allocation instructions at any time by contacting our Administrative Service Center at: ING Service Center P.O. Box 5050 Minot, North Dakota 58702-5050 1-877-884-5050 See also the Transfers Among Investment Options section of your Contract Prospectus for further information about making allocation changes. More information about the funds available through your contract, including information about the risks associated with investing in these funds, can be found in the current prospectus and SAI for that fund. You may obtain these documents by contacting us at our Administrative Service Center noted above. If you have received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. X.100207-10 Page 1 of 1 April 2010 ReliaStar Life Insurance Company Separate Account N ING Advantage Century SM CONTRACT PROSPECTUS - April 30, 2010 The Contracts. The contracts described in this prospectus are flexible premium individual fixed and variable Advantage Century SM deferred annuity contracts issued by ReliaStar Life Insurance Company (the Company, we, us, our). They are issued to you, the contract owner, on a nonqualified basis, or in connection with retirement plans qualifying for special treatment under the Internal Revenue Code of 1986, as amended (Tax Code). Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company. Why Reading this Prospectus is Important. This prospectus contains facts about the contract and its investment options that you should know before purchasing. This information will help you decide if the contract is right for you. Please read this prospectus carefully and keep it for future reference. Investment Options. The contracts offer variable investment options and three fixed interest options. When we establish your account you instruct us to direct account dollars to any of the available options. Some investment options may be unavailable through certain contracts or plans, or in some states. The Funds* American Funds  Growth Fund (Class 2) ING International Value Portfolio (Class I) ING Solution 2015 Portfolio (I Class) American Funds  Growth-Income Fund ING JPMorgan Emerging Markets Equity ING Solution 2025 Portfolio (I Class) (Class 2) Portfolio (Class S) ING Solution 2035 Portfolio (I Class) American Funds  International Fund ING JPMorgan Mid Cap Value Portfolio ING Solution 2045 Portfolio (I Class) (Class 2) (I Class) ING Strategic Allocation Conservative Fidelity ® VIP Contrafund ® Portfolio ING JPMorgan Small Cap Core Equity Portfolio (Class I) (Initial Class) Portfolio (Class I) ING Strategic Allocation Growth Portfolio Fidelity ® VIP Equity-Income Portfolio ING Legg Mason ClearBridge Aggressive (Class I) (Initial Class) Growth Portfolio (I Class) ING Strategic Allocation Moderate Portfolio Fidelity ® VIP Index 500 Portfolio ING Limited Maturity Bond Portfolio (Class I) (Initial Class) (Class S) ING T. Rowe Price Capital Appreciation Fidelity ® VIP Investment Grade Bond ING Liquid Assets Portfolio (Class I) Portfolio (Class S) Portfolio (Initial Class) ING Lord Abbett Growth and Income ING T. Rowe Price Diversified Mid Cap Fidelity ® VIP Money Market Portfolio Portfolio (Class I) Growth Portfolio (I Class) (Initial Class) ING Marsico Growth Portfolio (Class I) ING T. Rowe Price Equity Income Portfolio Franklin Small Cap Value Securities Fund ING Marsico International Opportunities (Class I) (Class 2) Portfolio (Class I) ING T. Rowe Price Growth Equity Portfolio ING American Century Small-Mid Cap Value ING MFS Total Return Portfolio (Class S) (I Class) Portfolio (I Class) ING MidCap Opportunities Portfolio ING Templeton Foreign Equity Portfolio ING Artio Foreign Portfolio (Class S) (Class I) (I Class) ING Baron Small Cap Growth Portfolio ING Oppenheimer Global Portfolio (I Class) ING UBS U.S. Large Cap Equity Portfolio (I Class) ING Opportunistic LargeCap Portfolio (I Class) ING BlackRock Large Cap Growth Portfolio (Class I) ING U.S. Stock Index Portfolio (Class I) (Class I) ING PIMCO Total Return Portfolio (I Class) ING Van Kampen Comstock Portfolio ING BlackRock Science and Technology ING Pioneer Equity Income Portfolio (I Class) Opportunities Portfolio (Class I) (Class I) ING Van Kampen Equity and Income ING Clarion Global Real Estate Portfolio ING Pioneer Fund Portfolio (Class S) Portfolio (I Class) (Class I) ING Pioneer High Yield Portfolio (I Class) ING Van Kampen Growth and Income ING Davis New York Venture Portfolio ING Pioneer Mid Cap Value Portfolio Portfolio (Class S) (I Class) (Class S) Lord Abbett Series Fund - Mid-Cap Value ING FMR SM Diversified Mid Cap Portfolio ING Russell TM Large Cap Growth Index Portfolio (Class VC) (Class S) ** Portfolio (Class I) Neuberger Berman AMT Socially Responsive ING Global Resources Portfolio (Class S) ING Russell TM Large Cap Index Portfolio Portfolio ® ING Growth and Income Portfolio (Class I) (Class I) PIMCO VIT Real Return Portfolio ING Index Plus LargeCap Portfolio (Class I) ING Russell TM Mid Cap Growth Index (Administrative Class) ING Index Plus MidCap Portfolio (Class I) Portfolio (Class S) Pioneer High Yield VCT Portfolio (Class I) ING Index Plus SmallCap Portfolio (Class I) ING SmallCap Opportunities Portfolio Wanger Select ING Intermediate Bond Portfolio (Class I) (Class I) Wanger USA ING International Index Portfolio (Class S) ING Solution Income Portfolio (I Class) * Effective December 19, 2007, ING Balanced Portfolio was closed to any new investments (including loan repayments) or transfers. There will be limited disclosure regarding this fund in the prospectus. ** FMR SM is a service mark of Fidelity Management & Research Company. (1) This fund has changed its name to the name listed above. See Appendix II  Fund Descriptions for a complete list of former and current fund names. (2) These funds are structured as fund of funds that invest directly in shares of underlying funds. See Fees  Fund Fees and Expenses for additional information. PRO.100207-10 1 CONTRACT PROSPECTUS  April 30, 2010 (continued) Variable Investment Options. These options are called subaccounts. The subaccounts are within Separate Account N, a separate account of the Company. Each subaccount invests in one of the mutual funds listed on the previous page. Earnings on amounts invested in a subaccount will vary depending upon the performance of its underlying fund. You do not invest directly in or hold shares of the funds. Risks Associated with Investing in the Funds. The funds in which the subaccounts invest have various risks. Information about the risks of investing in the funds is located in the Investment Options section on page 10 and in each fund prospectus. Read this prospectus in conjunction with the fund prospectuses, and retain the prospectuses for future reference. Fixed Interest Options. Fixed Account A Fixed Account B Fixed Account C Except as specifically mentioned, this prospectus describes only the investment options offered through Separate Account N. However, we describe the fixed interest options in Appendix I to this prospectus. Compensation. We pay compensation to broker-dealers whose registered representatives sell the contracts. See Contract Distribution for further information about the amount of compensation we pay. Availability of Features. Not all features are available in all states. The contracts are not available for sale in New York. Some funds may be unavailable through certain contracts and plans or in some states. Getting Additional Information. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. You may obtain the April 30, 2010 Statement of Additional Information (SAI) without charge by calling us at 1-877-884-5050 or writing us at the address listed in the Contract Overview - Questions: Contacting the Company section of the prospectus. You may also obtain a prospectus or an SAI for any of the funds by calling that number. This prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commission (SEC) website, http://www.sec.gov. Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Reference Branch. Information on the operations of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, e-mailing publicinfo@sec.gov, or by writing to the SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 333-100207. The SAI table of contents is listed on page 52 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. The contracts are not deposits with, obligations of or guaranteed or endorsed by any bank, nor are they insured by the FDIC. The contracts are subject to investment risk, including the possible loss of the principal amount of your investment. PRO.100207-10 2 TABLE OF CONTENTS Contract Overview: 4 Contract Design Whos Who The Contract and Your Retirement Plan Contract Facts Questions: Contacting the Company (sidebar) Sending Forms and Written Requests in Good Order (sidebar) Contract Phases: The Accumulation Phase, The Income Phase Fee Table 6 Condensed Financial Information 8 Separate Account N 8 The Company 9 Investment Options 10 Transfers Among Investment Options 12 Purchase and Rights 17 Right to Cancel 19 Fees 20 Your Account Value 26 Withdrawals 28 Loans 29 Systematic Withdrawals 29 Death Benefit 30 The Income Phase 32 Contract Distribution 34 Tax Considerations 37 Other Topics 48 Performance Reporting Voting Rights Contract Modifications Legal Matters and Proceedings Payment Delay or Suspension Transfers, Assignments or Exchanges of a Contract Involuntary Terminations Reports to Owners Contents of the Statement of Additional Information 52 Appendix I  The Fixed Accounts 54 Appendix II  Fund Descriptions 56 Appendix III  Condensed Financial Information CFI - 1 PR0.100207-10 3 Contract Overview Questions: Contacting the The following is intended as a summary. Please read each section of this Company. To answer your prospectus for additional detail. questions, contact your sales representative or write or call Contract Design us at our Administrative Service Center. The contracts described in this prospectus are individual deferred fixed and ING Service Center variable annuity contracts. They are intended to be retirement savings vehicles P.O. Box 5050 that offer a variety of investment options to help meet long-term financial goals Minot, North Dakota 58702- and provide for a death benefit and guaranteed income options. The term 5050 contract in this prospectus refers to individual fixed and variable annuity 1-877-884-5050 contracts. Sending Forms and Written Whos Who Requests in Good Order. If you are writing to change You* : The individual who purchases the contract. your beneficiary, request a withdrawal or for any other Contract Holder* : The person (or non-natural owner) to whom we issue the purpose, contact us or your contract. Generally, you. The contract holder generally has all rights under the sales representative to learn contract. However, pursuant to Treasury Department regulations that were what information is required generally effective on January 1, 2009, the exercise of certain of these rights by for the request to be in good participants in Tax Code Section 403(b) plans may require the consent and order. Generally, a request is approval of your employer and/or plan sponsor or its delegate. See Tax considered to be in good order when it is signed, dated Considerations  Section 403(b) and Roth 403(b) Tax-Deferred Annuities. and made with such clarity and completeness that we are not We may also refer to the contract holder as the contract owner. required to exercise any discretion in carrying it out. We (the Company): ReliaStar Life Insurance Company. We issue the contract. By contacting us, we can For greater detail, please review Purchase and Rights. provide you with the appropriate administrative form for your requested *Some contracts may be purchased by and issued directly to employers sponsoring transaction. certain plans, including 457 and 401 plans. The terms you, contract holder, and contract owner apply to these employers, who have all rights under the contracts. We can only act upon requests that are received in good order. The Contract and Your Retirement Plan The contracts may be issued on a nonqualified basis (nonqualified contracts), or for use with retirement arrangements under Tax Code sections 403(b), 408, 408A or 457 of the Tax Code (qualified contracts). We may also, at our discretion, issue nonqualified contracts for use with retirement arrangements under Tax Code section 401. Use of an Annuity Contract in a Retirement Plan. Under the federal tax laws, earnings on amounts held in annuity contracts are generally not taxed until they are withdrawn. However, in the case of a qualified retirement account (such as a 401, 403(b), Roth 403(b), 408, 408A, or 457 retirement plan), an annuity contract is not necessary to obtain this favorable tax treatment and does not provide any tax benefits beyond the deferral already available to the tax qualified account itself. Annuities do provide other features and benefits (such as the guaranteed death benefit or the option of lifetime income phase options at established rates) that may be valuable to you. You should discuss your alternatives with your financial representative taking into account the additional fees and expenses you may incur in an annuity. See Purchase and Rights. PR0.100207-10 4 Contract Facts Free Look/Right to Cancel. You may cancel your contract within ten days (some states require more than ten days) of receipt. See Right to Cancel. Death Benefit. Your beneficiary may receive a financial benefit in the event of your death prior to the income phase. Any death benefit during the income phase will depend upon the income phase payment option selected. See Death Benefit and The Income Phase. Withdrawals. During the accumulation phase you may withdraw all or part of your account value. Certain fees and taxes may apply. In addition, the Tax Code restricts full and partial withdrawals in some circumstances. See Withdrawals. Systematic Withdrawals. These are made available for you to receive periodic withdrawals from your account, while retaining the account in the accumulation phase. See Systematic Withdrawals. Loans. If allowed by the contract and the plan, loans may be available during the accumulation phase. These loans are subject to certain restrictions. See Loans. Fees and Expenses. Certain fees and expenses are deducted from the value of your contract. See Fee Table and Fees. Taxation. Taxes will generally be due when you receive a distribution. Tax penalties may apply in some circumstances. See Tax Considerations. Contract Phases I. The Accumulation Phase (accumulating dollars under your contract) Payments to STEP 1: You provide us with your completed application and Your Account initial purchase payment. We establish an account for you and Step 1 || credit that account with your initial purchase payment. ReliaStar Life Insurance Company (a) || Step 2 (b) || STEP 2: You direct us to invest your purchase payment in one Fixed Separate Account N or more of the following investment options: Interest Options Variable Investment (a) Fixed Interest Options; or Options (b) Variable Investment Options. (The variable investment options are the subaccounts of Separate Account N. Each The Subaccounts one invests in a specific mutual fund.) A B Etc. || Step 3 || STEP 3: Each subaccount you select purchases shares of its Mutual Mutual assigned fund. Fund A Fund B II. The Income Phase (receiving income phase payments from your contract) When you want to begin receiving payments from your contract you may select from the options available. The contracts offer three income phase payment options. See The Income Phase. In general, you may: Receive monthly income phase payments for your life (assuming you are the annuitant); or Receive monthly income phase payments for your life, but with payments continuing to your beneficiary for ten years if you die before the end of the selected period; or Receive monthly income phase payments for your life and for the life of another person; and Select income phase payments that are fixed or vary depending upon the performance of the variable investment options you select. PR0.100207-10 5 Fee Table In this Section: The following tables describe the fees and expenses that you will pay when buying, owning, and withdrawing from your contract. The first table describes the fees and > Maximum Contract Owner expenses that you will pay at the time that you buy the contract, withdraw from the Transaction Expenses contract, take a loan from the contract or transfer cash value between investment > Annual Maintenance Fee options. State premium taxes may also be deducted.* See The Income Phase for > Maximum Separate fees that may apply after you begin receiving payments under the contract. Account Annual Expenses > Total Annual Fund Maximum Contract Owner Transaction Expenses Operating Expenses Early Withdrawal Charge (as a percentage of amount withdrawn) 1 > Hypothetical Examples Applicable to Texas K-12 TSA contracts 8.0% > Fees Deducted by the Applicable to all other contracts 7.0% Funds Partial Withdrawal Processing Fee 2 $25.00 See the Fees section for: Transfer Charge 3 $25.00 > are How, Deducted When and Why Fees Loan Processing Fee 4 $25.00 > Redemption Fees Loan Interest Rate Spread (per annum) 5 3.0% > Reduction or Elimination of Certain Fees 1 The early withdrawal charge for contracts applies to each purchase payment and > Premium and Other Taxes reduces over time. In certain cases this charge may not apply to a portion or all of > Charge for the Optional your withdrawal. These fees may be waived, reduced or eliminated in certain circumstances. One-Year Step Up Death 2 The Company does not currently impose a partial withdrawal processing fee, but Benefit Rider reserves the right to charge a fee not to exceed the lesser of 2.0% of the partial We may have used the withdrawal amount or $25, including partial withdrawals made as a part of a following terms in prior systematic withdrawal program. See Fees - Early Withdrawal Charge. See also Systematic Withdrawals. prospectuses: 3 The Company does not currently impose a charge for transfers between the Contingent Deferred Sales subaccounts or to or from the fixed interest options. However, we reserve the right to Charge- Early Withdrawal assess a $25 charge on any transfer or to limit the number of transfers, including Charge transfers made under the dollar cost averaging program or the account rebalancing program. 4 This is the maximum fee we would charge. We are not currently charging this fee. Annual Contract Charge- Annual Maintenance Fee 5 This See Loans. is the difference  between the rate applied and the rate credited on loans under Contract Year- Account Year your contract. Currently the loan interest rate spread is 2.5% per annum; however we reserve the right to apply a spread of up to 3.0% per annum. For example, if the Administrative Charge- current credited interest rate is 6.0%, the amount of interest applied to the contract Administrative Expense Charge would be 3.5%; the 2.5% loan interest rate spread is retained by the Company. See Loans. Reallocation Charge- Transfer The next table describes the fees and expenses that you will pay periodically during Charge the time that you own the contract, not including fund fees and expenses. Annual Maintenance Fee 6 $30.00 Texas K-12 TSA Contracts: Voluntary 403(b) annuity Maximum Separate Account Annual Expenses contracts for employees of K-12 (as a percentage of average account value) public schools in Texas who purchased the contract on or Mortality and Expense Risk Charge 1.25% after June 1, 2002. These Administrative Expense Charge 0.15% contracts meet the requirements established by the Teachers Optional One-Year Step Up Death Benefit Rider Charge 7 0.15% Retirement System of Texas in Total Maximum Separate Account Annual Expenses 1.55% support of Senate Bill 273. 6 The Company currently deducts an annual maintenance fee of $30 from the account value, but reserves the right to waive the charge when the account value exceeds $25,000. We also reserve the right to waive this charge where the annual purchase payments, less any cumulative partial withdrawals, equal or exceed $5,000. 7 The 0.15% fee is only charged to contract owners who choose the optional death benefit rider. This rider is not available for contracts issued in the State of Texas. *State premium taxes (which currently range from 0.0% to 4.0% of premium payments) may apply, but are not reflected in the fee tables or examples. See Fees - Premium and Other Taxes. PR0.100207-10 6 The next item shows the minimum and maximum total operating expenses charged by the funds that you may pay periodically during the time that you own the contract. The minimum and maximum expenses listed below are based on expenses for the funds most recent fiscal year ends without taking into account any fee waiver or expense reimbursement arrangements that may apply. More detail concerning each funds fees and expenses is contained in the prospectus for each fund. Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from fund assets, including management fees and other expenses) 0.10% 1.51% Hypothetical Examples The following Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contract owner transaction expenses, contract fees, separate account annual expenses, the annual maintenance fee of $30 (converted to a percentage of assets equal to 0.221%), and fund fees and expenses. Example 1 : The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5.0% return each year and assume the maximum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at (B) If you do not withdraw your entire account the end of the applicable time period: value or if you select an income phase payment option at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $973 $1,486 $1,910 $3,577 $331 $1,010 $1,713 $3,577 Example 2 : The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5.0% return each year and assume the minimum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at (B) If you do not withdraw your entire account the end of the applicable time period: value or if you select an income phase payment option at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $842 $1,087 $1,212 $2,192 $190 $588 $1,012 $2,192 Fees Deducted by the Funds Fund Fee Information. The fund prospectuses show the investment advisory fees, 12b-1 fees and other expenses including service fees (if applicable) charged annually by each fund. See the Fees section of this prospectus, and the fund prospectuses, for further information. Fund fees are one factor that impact the value of a fund share. To learn about additional factors, refer to the fund prospectuses. The Company may receive compensation from each of the funds or the funds affiliates based on an annual percentage of the average net assets held in that fund by the Company. The percentage paid may vary from one fund company to another. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that PR0.100207-10 7 are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. See Fees - Fund Fees and Expenses for additional information. In the case of fund companies affiliated with the Company, where an affiliated investment adviser employs subadvisers to manage the funds, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. Subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Investment management fees are apportioned between the affiliated investment adviser and subadviser. This apportionment varies by subadviser, resulting in varying amounts of revenue retained by the affiliated investment adviser. This apportionment of the investment advisory fee does not increase, directly or indirectly, fund fees and expenses. Fees - Fund Fees and Expenses for additional information. How Fees are Deducted. Fees are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. Condensed Financial Information Understanding Condensed Financial Information. In Appendix III of this prospectus we provide condensed financial information about Separate Account N subaccounts you may invest in through the contract. The numbers show the year-end unit values of each subaccount over the past ten years. For subaccounts not available ten years ago, we give a history from the time purchase payments were first received in the subaccounts under the contracts. Financial Statements. The statements of assets and liabilities, the statements of operations, the statements of changes in net assets and the related notes to financial statements for Separate Account N and financial statements and the related notes to financial statements for ReliaStar Life Insurance Company are located in the Statement of Additional Information. Separate Account N We established Separate Account N (the separate account) on October 1, 2002 under the insurance laws of the State of Minnesota. The separate account is registered as a unit investment trust under the Investment Company Act of 1940, as amended (the 1940 Act). It also meets the definition of separate account under the federal securities laws. Prior to October 1, 2002, the separate account was known as Separate Account One of Northern Life Insurance Company, which was created in 1994 under Washington law. In connection with the merger of Northern Life Insurance Company and ReliaStar Life Insurance Company, the separate account was transferred to ReliaStar Life Insurance Company. The separate account is divided into subaccounts. Each subaccount invests directly in shares of a pre-assigned fund. Although we hold title to the assets of the separate account, such assets are not chargeable with the liabilities of any other business that we conduct. Income, gains or losses of the separate account are credited to or charged against the assets of the separate account without regard to other income, gains or losses of ReliaStar Life Insurance Company. All obligations arising under the contract are obligations of ReliaStar Life Insurance Company. We may, if it is in the best interest of our contract holders: Manage the separate account as a management investment company under the 1940 Act; Deregister the separate account under the 1940 Act, if registration is no longer required; Combine the separate accounts of ReliaStar Life Insurance Company; or Reallocate assets of the separate account to another separate account. PR0.100207-10 8 The Company ReliaStar Life Insurance Company (the Company, we, us, our) issues the contracts described in this prospectus and is responsible for providing each contracts insurance and annuity benefits. We are a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. We are a stock life insurance company organized in 1885 and incorporated under the insurance laws of the State of Minnesota. We are an indirect wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. As part of a restructuring plan approved by the European Commission, ING Groep N.V. has agreed to separate its banking and insurance businesses by 2013. ING Groep N.V. intends to achieve this separation over the next four years by divestment of its insurance and investment management operations, including the Company. ING Groep N.V. has announced that it will explore all options for implementing the separation including initial public offerings, sales or a combination thereof. We offer individual life insurance and annuities, employee benefits and retirement contracts. We are authorized to do business in the District of Columbia and in all states, except New York. Our Home Office: 20 Washington Avenue South Minneapolis, Minnesota 55401 Our Administrative Service Center: ING Service Center P.O. Box 5050 Minot, North Dakota 58702-5050 Prior to October 1, 2002, the contracts were issued by Northern Life Insurance Company (Northern), a wholly owned subsidiary of the Company. On October 1, 2002, Northern merged into ReliaStar Life Insurance Company, and ReliaStar Life Insurance Company assumed responsibilities for Northerns obligations under the contracts. We are a charter member of the Insurance Marketplace Standards Association (IMSA). Companies that belong to IMSA subscribe to a rigorous set of standards that cover the various aspects of sales and service for individually sold life insurance and annuities. IMSA members have adopted policies and procedures that demonstrate a commitment to honesty, fairness and integrity in all customer contacts involving sales and service of individual life insurance and annuity products. Regulatory Developments - the Company and the Industry. As with many financial services companies, the Company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the Company and its affiliates have been and are providing full cooperation. Insurance and Retirement Plan Products and Other Regulatory Matters . Federal and state regulators and self-regulatory agencies are conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); product administrative issues; and disclosure. The Company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and have cooperated and are cooperating fully with each request for information. Some of these matters could result in regulatory action involving the Company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the Company is engaged. In light of these and other developments, U.S. affiliates of ING, including the Company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues . Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. PR0.100207-10 9 In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of certain affiliates of the Company, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in reports previously filed by affiliates of the Company with the Securities and Exchange Commission (SEC) pursuant to the Securities Exchange Act of 1934, as amended. Action has been or may be taken with respect to the Company or certain ING affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject certain affiliates to adverse consequences, including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the Company. Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities, including state insurance regulators, state securities administrators, the SEC, the Financial Industry Regulatory Authority (FINRA), the Department of Labor and the Internal Revenue Service (IRS). For example, U.S. federal income tax law imposes certain requirements relating to product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Tax Code. See Tax Considerations for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties imposed by a particular governmental or self regulatory authority and unanticipated claims and costs associated with remedying such failure. Additionally, such failure could harm the Companys reputation, interrupt the Companys operations or adversely impact profitability. Investment Options The contracts offer variable investment options and fixed interest options. Variable Investment Options. These options are called subaccounts. The subaccounts are within Separate Account N, a separate account of the Company. Each subaccount invests in a specific mutual fund. You do not invest directly in or hold shares of the funds. Mutual Fund (fund) Descriptions. We provide brief descriptions of the funds in Appendix II. Refer to the fund prospectuses for additional information. Fund prospectuses may be obtained, free of charge, from our Administrative Service Center at the address and phone number listed in Contract Overview - Questions: Contacting the Company, by accessing the SECs website or by contacting the SEC Public Reference Branch. Fixed Interest Options. For a description of the fixed interest options, see Appendix I. PR0.100207-10 10 Selecting Investment Options Choose options appropriate for you. Your sales representative can help you evaluate which investment options may be appropriate for your financial goals. Understand the risks associated with the options you choose. Some subaccounts invest in funds that are considered riskier than others. Funds with additional risks are expected to have values that rise and fall more rapidly and to a greater degree than other funds. For example, funds investing in foreign or international securities are subject to risks not associated with domestic investments, and their investment performance may vary accordingly. Also, funds using derivatives in their investment strategy may be subject to additional risks. Be informed. Read this prospectus, the fund prospectuses and Appendix I. Limits on Availability of Options. We may add, withdraw or substitute funds, subject to the conditions in your contract and compliance with regulatory requirements. See Other Topics-Contract Modifications - Addition, Deletion or Substitution of Fund Shares. Some subaccounts or fixed interest options may not be available in all contracts or in some states. In the case of a substitution, the new fund may have different fees and charges, investment objectives or policies than the fund it replaced. Limits on How Many Investment Options You May Select. Generally you may select no more than 18 investment options at any one time during the accumulation phase of your account. Each subaccount and each fixed account selected counts towards this 18 investment option limit. Reinvestment. The funds described in this prospectus have, as a policy, the distribution of income, dividends and capital gains. There is, however, an automatic reinvestment of such distributions under the contracts described in this prospectus. Additional Risks of Investing in the Funds Insurance-Dedicated Funds (Mixed and Shared Funding). The funds described in this prospectus are available only to insurance companies for their variable contracts (or directly to certain retirement plans, as allowed by the Tax Code). Such funds are often referred to as insurance-dedicated funds, and are used for mixed and shared funding. Mixed funding occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are bought for variable life insurance contracts issued by us or other insurance companies. Shared funding occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are also bought by other insurance companies for their variable annuity contracts. Mixed - bought for annuities and life insurance. Shared - bought by more than one company. Possible Conflicts of Interest. It is possible that a conflict of interest may arise due to mixed and shared funding, a change in law affecting the operations of variable annuity separate accounts, differences in the voting instructions of the contract holder and others maintaining a voting interest in the funds, or some other reason. Such a conflict could adversely impact the value of a fund. For example, if a conflict of interest occurred and one of the subaccounts withdrew its investment in a fund, the fund may be forced to sell its securities at disadvantageous prices, causing its share value to decrease. Each funds board of directors or trustees will monitor events in order to identify any material irreconcilable conflicts that may arise and to determine what action, if any, should be taken to address such conflicts. In the event of a conflict, the Company will take any steps necessary to protect contract holders and annuitants maintaining a voting interest in the funds, including the withdrawal of Separate Account N from participation in the funds which are involved in the conflict. PR0.100207-10 11 Transfers Among Investment Options During the accumulation phase you may transfer amounts among the available subaccounts, and from the subaccounts to either Fixed Account A or Fixed Account B. Amounts may be transferred from Fixed Account C to one or more subaccounts only, and requires participation in the dollar cost averaging program. Transfers from Fixed Account C to Fixed Account A or Fixed Account B are not allowed. Transfers from Fixed Account A, Fixed Account B, or the subaccounts to Fixed Account C are not allowed. We do not currently charge a transfer fee. However, we reserve the right to charge a fee of $25 for each transfer and to limit the number of transfers. Transfer Requests. Requests may be made in writing, by telephone or, where available, electronically. Transfers must be made in accordance with the terms of the contract. Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through: Increased trading and transaction costs; Forced and unplanned portfolio turnover; Lost opportunity costs; and Large asset swings that decrease the funds ability to provide maximum investment return to all contract owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the contract. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Section 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity: Meets or exceeds our current definition of Excessive Trading, as defined below; or Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define Excessive Trading as: More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a round-trip). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or Six round-trips involving the same fund within a rolling twelve month period. PR0.100207-10 12 The following transactions are excluded when determining whether trading activity is excessive: Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans); Transfers associated with scheduled dollar cost averaging, scheduled rebalancing, or scheduled asset allocation programs; Purchases and sales of fund shares in the amount of $5,000 or less; Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and Transactions initiated by us, another member of the ING family of companies, or a fund. If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter (once per year) warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Service Center, or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative, or the investment adviser for that individual or entity. A copy of the warning letters and details of the individuals or entitys trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months.
